Citation Nr: 1001071	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-29 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
sinusitis, including sinus headaches secondary to tooth 
extraction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1947 to 
December 1949.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In November 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issue of entitlement to service connection for sinusitis, 
including sinus headaches secondary to tooth extraction is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed March 2005 rating decision, the RO denied 
the Veteran's claim for sinus headaches because there was no 
evidence of an active sinus disease.  

3.	Evidence received subsequent to the March 2005 RO decision 
is evidence not previously submitted to the RO, relates to an 
unestablished fact necessary to substantiate the claim and 
presents a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1.	The August 2007 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009). 

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for sinusitis, including 
sinus headaches secondary to tooth extraction is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2007 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter included the notice provisions set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, 
this letter complied with the notice requirements in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that the Veteran's claim is found to be 
reopened by way of the submission of new and material 
evidence for reasons explained in greater detail below.  
Thus, it is clear that no further notification is necessary 
to develop facts pertinent to the Veteran's request to 
reopen. The reopened claim is being remanded for further 
development before adjudication on the merits.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  

New and Material Evidence 

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for sinusitis, including sinus headaches secondary 
to tooth extraction.  This claim is based upon the same 
factual basis as his previous claim, which was last denied in 
the March 2005 rating decision that became final.  As such, 
it is appropriate for the Board to consider this claim as a 
request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for 
sinusitis, including sinus headaches secondary to tooth 
extraction was denied by the RO in March 2005 because there 
was no evidence of a current sinus disability.  The Veteran 
did not appeal this decision and the decision became final.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).  The Board will address the evidence submitted since 
the March 2005 decision.  

Although the RO reopened the Veteran's claim to entitlement 
to service connection, such a determination is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  Because the March 2005 RO decision 
is the last final disallowance with regard to the Veteran's 
claim, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim 
for service connection should be reopened and re-adjudicated 
on a de novo basis. Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In March 2005, the RO reviewed the service treatment records, 
VA treatment records, lay statements and a March 2005 VA 
Compensation Examination.  The VA examination did not show an 
active disease of the sinus, therefore, the examiner opined 
that the headaches were not related to service.  

After the March 2005 RO decision, the Veteran submitted 
several lay statements, VA treatment records and private 
treatment records.  The VA and private treatment records show 
a diagnosis of chronic sinusitis and sinus headaches.  

As the evidence submitted after the March 2005 RO decision 
was not previously submitted to or reviewed by the RO, the 
documents are considered new evidence.  The treatment records 
also provide a diagnosis of a current disability, which was 
an unestablished fact necessary to substantiate the claim in 
March 2005.  This evidence was not cumulative or redundant of 
the evidence of record at the time of the prior final RO 
decision.  As the evidence provided a current diagnosis of 
chronic sinusitis and sinus headaches, it raises a reasonable 
possibility of substantiating the claim.  

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for sinusitis, including sinus headaches secondary 
to tooth extraction is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for sinusitis, 
including sinus headaches secondary to tooth extraction is 
reopened.  


REMAND

As addressed previously, the Veteran has a current diagnosis 
of sinusitis and sinus headaches.  Although the service 
treatment records are negative for complaints, treatment, or 
diagnoses relevant to headaches, the Veteran underwent a 
tooth extraction in service.  The Veteran developed an 
infection and additional treatment was required in March 1949 
to remove a root tip in the right maxillary antrum.  

Although, there was no treatment specifically for headaches 
in service, they are readily observable by laypersons and do 
not require medical expertise to establish their existence.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Veteran is competent to describe the nature of his headaches 
in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  

Furthermore, there was a VA examination in March 2005.  The 
examiner found that the sinus headaches were less likely as 
not related to the tooth extraction, because there was no 
evidence of chronic sinusitis.  As there is currently a 
diagnosis of chronic sinusitis, a new VA examination is 
warranted to determine if the current disability is related 
to service.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current diagnosis of 
chronic sinusitis and headaches.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the Veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service, including 
the tooth extraction in March 1949.  Any 
opinion expressed should be accompanied by 
supporting rationale.

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


